Citation Nr: 1433289	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied entitlement to service connection for headaches.  In July 2010, the Veteran expressed his disagreement regarding the denial of service connection for headaches.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

In a June 2013 rating decision, the RO denied service connection for prostate cancer and declined to reopen the underlying claims for entitlement to service connection for lower back disorder, perennial allergic rhinitis, and diabetes mellitus.  In January 2014 correspondence associated with the Veteran's Virtual VA paperless claims file, VA informed the Veteran that they had received the Veteran's Notice of Disagreement (NOD) with the June 2013 rating decision and had also received his election of the Decision Review Officer (DRO) process to handle his appeal.  Since these matters are still being adjudicated by the originating agency and are not ripe for appellate review, the Board will not consider them at this time


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, headaches had their onset in service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for headaches have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a headache disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

The Veteran seeks service connection for a headache disability.  He claims that he has headaches that had their initial onset in service.  

The service treatment records show that on February 1970 pre-induction reports of medical examination and history are negative for any complaints, treatment, or diagnoses related to headaches.  During service he was seen on several occasions for complaints of headaches.  These were related to upper respiratory infections, marching, and tension headaches.  On October 1972 discharge examination, a neurologic evaluation was marked as normal.  

The Board notes that, within the first post service, year, a March 1973 VA treatment record noted that the Veteran has had headaches since service.  Of note, this report of symptomatology was provided more than three decades prior to the Veteran's filing of any claim for service connection for headaches, strengthening its probative value.  

An October 2009 TBI examiner's included a diagnosis of headaches.  The examiner found that the Veteran's current headaches were tension in nature and were exacerbated by stress.  Resolving all doubt in the Veteran's favor, the criteria for service connection have been met and service connection for headaches is granted.  See 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for headaches is granted.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


